Fourth Court of Appeals
                                        San Antonio, Texas
                                 MEMORANDUM OPINION

                                           No. 04-20-00133-CR

                                        Christopher G. MARTINEZ,
                                                 Appellant

                                                   v.

                                          The STATE of Texas,
                                                Appellee

                     From the 81st Judicial District Court, Atascosa County, Texas
                                   Trial Court No. 19-02-0049-CRA
                               Honorable Lynn Ellison, Judge Presiding

Opinion by:       Irene Rios, Justice

Sitting:          Rebeca C. Martinez, Chief Justice
                  Irene Rios, Justice
                  Liza A. Rodriguez, Justice

Delivered and Filed: May 5, 2021

AFFIRMED

           A jury convicted Christopher G. Martinez of the offense of aggravated sexual assault of a

child and two counts of indecency with a child by sexual contact, and the trial court sentenced

Martinez to eighteen years’ imprisonment for each count with the sentences to run concurrently.

Because we conclude this appeal is frivolous and without merit, we affirm the trial court’s

judgment and grant counsel’s motion to withdraw.

           Martinez’s court-appointed appellate counsel filed a brief with this court stating he

conducted a professional evaluation of the record and determined there are no arguable grounds to
                                                                                                        04-20-00133-CR


be advanced on Martinez’s behalf. See Anders v. California, 386 U.S. 738, 744 (1967). With

citations to the record and legal authority, counsel explains why he concluded the appeal is without

merit. Counsel states he thoroughly reviewed the record, including the indictment and evidence

adduced at trial, as well as the adequacy of the punishment proceedings. The brief meets the

requirements of Anders as it presents a professional evaluation showing why there is no basis to

advance an appeal. Id. at 744–45; Stafford v. State, 813 S.W.2d 503, 509–10, 510 n.3 (Tex. Crim.

App. 1991); High v. State, 573 S.W.2d 807, 812–13 (Tex. Crim. App. 1978).

         Counsel provided Martinez with copies of counsel’s Anders brief and motion to withdraw,

as well as a copy of the appellate record, and informed Martinez of his right to file his own brief,

and to seek discretionary review should this court conclude Martinez’s appeal is frivolous. See

Kelly v. State, 436 S.W.3d 313, 319–20 (Tex. Crim. App. 2014); Nichols v. State, 954 S.W.2d 83,

85–86 (Tex. App.—San Antonio 1997, no pet.); Bruns v. State, 924 S.W.2d 176, 177 n.1 (Tex.

App.—San Antonio 1996, no pet.). Thereafter, we set deadlines for Martinez to file a pro se brief.

Martinez did not file a pro se brief.

         After reviewing the record and counsel’s Anders brief, we conclude there is no reversible

error and agree this appeal is frivolous and without merit. Accordingly, the trial court’s judgment

is affirmed, and counsel’s motion to withdraw is granted. 1 See Nichols, 954 S.W.2d at 86; Bruns,

924 S.W.2d at 177 n.1.

                                                            Irene Rios, Justice

DO NOT PUBLISH


1
  No substitute counsel will be appointed. Should Martinez wish to seek further review of this case by the Texas Court
of Criminal Appeals, Martinez must either retain an attorney to file a petition for discretionary review or Martinez
must file a pro se petition for discretionary review. Any petition for discretionary review must be filed within thirty
days from the later of: (1) the date of this opinion; or (2) the date the last timely motion for rehearing is overruled by
this court. See TEX. R. APP. P. 68.2. Any petition for discretionary review must be filed in the Texas Court of Criminal
Appeals. See TEX. R. APP. P. 68.3. Any petition for discretionary review should comply with the requirements of
Rule 68.4 of the Texas Rules of Appellate Procedure. See TEX. R. APP. P. 68.4.


                                                          -2-